FILED
                             NOT FOR PUBLICATION                            JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 SOFIA SIMONA BRACAMONTE,                        No. 05-73489

               Petitioner,                       Agency No. A096-362-768

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Sofia Simona Bracamonte, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We

review for substantial evidence the agency’s continuous physical presence

determination, Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir. 2006), and

we deny the petition for review.

       Substantial evidence supports the agency’s determination that Bracamonte

did not meet the continuous physical presence requirement where she testified that

she departed the United States for Mexico in 1996 for over nine months. See

8 U.S.C. § 1229b(d)(2) (departure in excess of ninety days breaks continuous

physical presence).

       Bracamonte’s contention that the BIA improperly denied her motion to file a

late brief is unavailing.

       PETITION FOR REVIEW DENIED.




JTK/Research                             2                                    05-73489